     Case: 1:16-cv-04380 Document #: 58 Filed: 01/07/19 Page 1 of 1 PageID #:144

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Scott D.H. Redman, et al.
                                       Plaintiff,
v.                                                      Case No.: 1:16−cv−04380
                                                        Honorable John Robert Blakey
Capital Advance Solutions, LLC
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 7, 2019:


        MINUTE entry before the Honorable John Robert Blakey: Pursuant to Plaintiff's
notice of dismissal [57], this case is hereby dismissed without prejudice under Rule 41(a).
All set dates, including the 1/8/19 motion hearing date, are stricken. Civil case terminated.
Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
